DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Non-Patent Literature Document No. 1 (Yuan et al.) has been placed in the application file, but the information referred to therein has not been considered because it is not in English/no English translation has been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least 1.5 mm” (emphasis added), however this parameter is found to be confusing.  It is not clear if the maximum dimension of the holes is 1.5mm or that the maximum dimension is anything greater than or equal to 1.5mm. For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned parameter shall be interpreted as the holes have a maximum dimension of 1.5mm.  Additionally, the last 3 lines of the claim set forth the parameter of the holes being arranged in “a pattern such that a uniaxial tensile strength measured in any direction along the sheet is at least 60% of the uniaxial tensile strength of a sheet without the group of holes”; however this parameter is found to be confusing. It is not clear what exactly is meant by “a pattern”, i.e. what is the exact pattern/structure that would allow the tensile strength of the tissue matrix product to be at least 60% of the tensile strength of a sheet without a group of holes. Neither the claim, nor the originally filed specification provides a specific structure for “a pattern”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, which recites the limitation “the suture retention strength, on line 1; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the word “the” be deleted and replaced with the word “a”. 
Regarding claims 7 and 8, it is not clear what, if any, additional structural limitations these claims impart on the physical structure of the final product/device.  Furthermore, it is not clear what exact structure would be needed in order to meet the limitation(s) of the suture retention strength of the holes being at least 80%, at least 90%, of a suture retention strength of a region of the tissue matrix without holes. Neither the claims, nor the originally filed specification provides a specific structure which would be required to meet the claimed limitation(s), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 10, the term “about”, on line 5, is considered a relative term which renders the claim indefinite; the term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Truncale et al. (US Patent No. 7,723,108), as disclosed in the IDS dated 12/12/2019, hereinafter Truncale.
Regarding claims 1-4 and 6, Truncale discloses a tissue matrix product, illustrated in Figure 4, comprising a flexible sheet comprising a tissue matrix comprising a human acellular dermal matrix, wherein substantially all native cellular material has been removed from the tissue matrix (Column 2, Lines 36-38, 56-57; Column 3, Lines 20-26, 41 & Column 5, Lines 18-In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    576
    805
    media_image1.png
    Greyscale

Regarding claims 7-9, Truncale discloses the tissue matrix product of claim 1, wherein each hole (10) has a rounded border/circular shape, illustrated in Figure 4; and though it is not specifically stated that the suture retention strength of any of the holes is at least 80%, at least 90% of the suture retention strength of a region of the tissue matrix without the hole; these parameters are found to be an inherent property of the structure of the tissue matrix product. Specifically, according to paragraph [0044] of the originally filed specification of the current application at hand, the size and shape of the holes can be configured to provide holes that will maintain suture retention strength of at least 80%, at least 90% of a suture retention strength of a region of the tissue matrix without a hole. Therefore, since the structure of the holes (10) of the tissue matrix product of Truncale meet the optimal size/shape as claimed, i.e. a maximum hole dimension of 1.5mm (Column 4, Line 21 & Column 6, Lines 43-44) and a rounded .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Truncale as applied to claim 1 above, and in view of Ge et al. (Comparison of histological structure and biocompatibility between human acellular dermal matrix (ADM) and porcine ADM; Burns; 2009 Feb; 35(1); pg.46-50), as disclosed in the IDS dated 12/12/2019, hereinafter Ge.
Regarding claim 5, Truncale discloses the tissue matrix product of claim 1, but does not specifically disclose the tissue matrix is a porcine tissue matrix.  However, Ge teaches that porcine skin/tissue matrix is similar to human skin, and has been used to treat/cover skin defects and burns (Ge: pg.46, Introduction section, Lines 15-17).  Thus, in view of the teachings of Ge, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate type of tissue matrix to use for the tissue matrix product of Truncale, including a porcine tissue matrix, since porcine skin/tissue matrix is similar to human skin, and has been used to treat/cover skin defects and burns; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cahn (WO 97/06837), as disclosed in the IDS dated 12/12/2019, in view of Ge.
Regarding claim 1, Cahn discloses a tissue matrix product, illustrated in Figure 4, comprising a flexible sheet including a group of between 10 and 80 holes passing through the In re Rose, 105 USPQ 237 (CCPA 1955); but Cahn does not specifically disclose the flexible sheet comprises a tissue matrix.
	However, Ge teaches a flexible sheet product that comprises a tissue matrix (pg. 46, Column 1, Lines 2-4); wherein the flexible sheet product is effective in repairing/reconstructing different body tissues (pg. 46, Column 1, Lines 6-7 & pg. 49, Column 1, Last 3 Lines).
	In view of the teachings of Ge, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate material for the tissue matrix product of Cahn, including comparing a tissue matrix, as claim, since doing so amounts to mere substitution of one known material used In re Leshin, 125 USPQ 416.

    PNG
    media_image2.png
    798
    1315
    media_image2.png
    Greyscale

Regarding claim 2, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Ge further teaches substantially all native cellular material has been removed from the tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 47, Column 1, Lines 6-7).
Regarding claims 3, 4 and 6, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Ge further teaches the tissue matrix comprising an acellular human dermal tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 46, Column 2, 2nd to Last Line).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate material for the tissue matrix In re Leshin, 125 USPQ 416.
Regarding claim 5, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Ge further teaches the tissue matrix is a porcine tissue matrix (Ge: pg. 46, Column 1, Last 2 Lines & pg. 46, Column 2, 3rd to Last Line – pg. 47, Column 1, Line 12).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate material for the tissue matrix product of Cahn in view of Ge, including a porcine tissue matrix, as claim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding claims 7-9, Cahn in view of Ge disclose the tissue matrix product of claim 1, wherein Chan further teaches each hole has a rounded border/circular shape, illustrated in Figure 4; and though it is not specifically stated that the suture retention strength of any one of the holes is at least 80%, at least 90% of the suture retention strength of a region of the tissue matrix without a hole; these parameters are found to be an inherent property of the structure of the tissue matrix product. Specifically, according to paragraph [0044] of the originally filed specification of the current application at hand, the size and shape of the holes can be configured to provide holes that will maintain suture retention strength of at least 80%, at least 90% of a suture retention strength of a region of the tissue matrix without a hole. Therefore, since the structure of the holes of the tissue matrix product of Cahn in view of Ge meet the optimal size/shape as 
Regarding claim 10, Cahn discloses a tissue matrix product, illustrated in Figure 4, comprising a flexible sheet including a group of between 10 and 80 holes passing through the matrix, wherein the flexible sheet comprises a rectangular shape, and the holes have a maximum dimension between about 1.5 mm and 2.5 mm (pg. 7, Lines 13-14), wherein the holes are arranged in a pattern of a repeating motif (M) of five holes arranged in a rectangular shape with a width (W) and a length (L) such that the length is greater than the width such that a straight line (OL) drawn obliquely across a top or bottom surface of the matrix can pass through at least one but no more than three of the holes, illustrated in Figure 4 and modified figure 4, above, and though it is not specifically stated that the flexible sheet has a width and length between 10-30 cm, this parameters is deemed to be a mere matter of normal design choice, not involving a novel inventive step; it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate dimensions for the flexible sheet, based on the need of the patient; and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955); but Cahn does not specifically disclose the flexible sheet comprising a tissue matrix.
Regarding claim 11, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Cahn further teaches the motif (M) has a rectangular shape with a hole positioned at 
Regarding claim 12, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Cahn further teaches the motif (M) is arranged in columns (C1-C3) and rows (R1-R3), illustrated in Figure 4 and modified figure 4, above.
Regarding claim 13, Cahn in view of Ge disclose the tissue matrix product of claim 12, wherein Cahn further teaches the motif (M) is arranged such that the distance (A) between two holes of two columns differs from the distance between the holes at bottom corners of the motif (M) such that the motifs of two different columns are misaligned, reducing the alignment of holes along a straight line drawn obliquely across a top or bottom surface of the tissue matrix to 3 or fewer, illustrated in Figure 4 and modified figure 4, above.
Regarding claims 14 and 15, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Cahn further teaches each hole has a rounded border/is circular, illustrated in Figure 4.
Regarding claims 16-18, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Ge further teaches the tissue matrix comprising an acellular human dermal tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 46, Column 2, 2nd to Last Line).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate material for the tissue matrix product of Cahn in view of Ge, including an acellular human dermal tissue matrix, as claim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding claim 19, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Ge further teaches the tissue matrix is a porcine tissue matrix (Ge: pg. 46, Column 1, Last 2 Lines & pg. 46, Column 2, 3rd to Last Line – pg. 47, Column 1, Line 12).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate material for the tissue matrix product of Cahn in view of Ge, including a porcine tissue matrix, as claim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding claim 20, Cahn in view of Ge disclose the tissue matrix product of claim 10, wherein Ge further teaches substantially all native cellular material has been removed from the tissue matrix (Ge: pg. 46, Column 1, Lines 2-5 & pg. 47, Column 1, Lines 6-7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,665. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a tissue matrix product comprising an acellular matrix having a plurality of circular/rounded holes in a pattern, wherein a hole is positioned in each corner of a rectangular .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.